DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present Office action is made in response to the amendment filed on 07/19/2021. It is noted that in the amendments applicant has made changes in the claims. Regarding to the claims, applicant has amended claims 1, 3-6, 8-10, 12, 13, 16, 18 and 20, and cancelled claim 15. As amended, pending claims are claims 1-14 and 16-20. 
Reason for Allowance
Claims 1-14 and 16-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
Regarding claim 1, the best prior art, Iwasaki (US Patent No. 4,790,638) teaches an optical imaging lens (Figs. 2, and 3), from an object side to an image side in order along an optical axis (Fig. 2: depicts 5 lenses) comprising: a first lens element (r2,r3), a second lens element (r4,r5), a third lens element (r6,r7), a fourth lens element (r8,r9), and a fifth lens element (r10,r11), the first lens element to the fifth lens element each having an object-side surface facing toward the object side (Fig. 2: r2,r4,r6,r8,r10 are object side surfaces of first lens to fifth lens respectively) and allowing imaging rays to pass through as well as an image-side surface facing 
an optical axis region of the image-side surface of the first lens element is concave (as shown in Fig. 2 and Table 5: r3, which is the image side surface of the first lens has a positive radius of curvature, which infers the image side surface is concave); 
a periphery region of the image-side surface of the fourth lens element is concave (as shown in Fig. 2 and Table 5: r9, which is the image side surface of the fourth lens has positive radius of curvature, which infers the image side surface is concave); and 
an optical axis region of the object-side surface of the fifth lens element is convex (as shown in Fig. 2 and Table 5: r10, which is the object side surface of the fifth lens has a positive radius of curvature, which infers the object side surface is convex) and a periphery region of the image-side surface of the fifth lens element is convex (as shown in Fig. 2 and Table 5: r11, which is the image side surface of the fifth lens has a negative radius of curvature, which infers the image side surface is convex); 
wherein only the above-mentioned five lens elements of the optical imaging lens have refracting power (as shown in Fig. 2, there are only five lens element, and it is an apparent thing for a lens to have a refractive power); 
wherein EFL is an effective focal length of the optical imaging lens and TTL is a distance from the object-side surface of the first lens element to an image plane along the optical axis, and the optical imaging lens satisfies the relationship: 1.1≤EFL/TTL≤1.6, 
[AltContent: connector][AltContent: connector][AltContent: textbox (First lens concave image side surface)][AltContent: textbox (Fourth lens concave image side surface)][AltContent: textbox (Fifth lens convex object side surface)][AltContent: textbox (Fifth lens concave image side surface)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    359
    446
    media_image1.png
    Greyscale


From the Tables above (TABLE 5 Data lens)
TL/f = 0.90; 
TL = (0.069+0.019+0.06+0.108+0.083+0.047+0.025+0.138+0.085+0.075) = 0.709
Thus, f = TL/0.90 = 0.709/0.90 = 0.788
F (EFL) = 0.788 and TTL = 0.709
EFL/TTL = 0.788/0.709 = 1.11
Iwasaki does not specifically teach wherein T1 is a thickness of the first lens element along the optical axis and G12 is an air gap between the first lens element and the second lens element along the optical axis, and the optical imaging lens satisfies the relationship: TTL/(T1+G12)≤5.500. With respect to claims 2-14 and 16-20, these claims depend on claim 1 and are allowable at least for the reason stated supra. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 2016/0231531) (All embodiment), Tsai et al. (US 2013/0038947) (second embodiment), Tang et al. (US 2012/0087020) (third embodiment), Shinohara (US 2010/0254029) (sixth embodiment), discloses relevant optical imaging lens, but fails to remedy the deficiencies of the prior art of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872